HATCHETT, Circuit Judge,
dissenting, in which KRAVITCH, Circuit Judge, joins:
In this case, although the majority finds that a vote dilution occurred, the majority affirms the district court’s decision to deny the appellants relief under section 2 of the Voting Rights Act (Act). In reaching this conclusion, two judges (Chief Judge Tjoflat and Judge Anderson) would have us hold, for the first time in American law, that in addition to the three threshold factors described in Thornburg v. Gingles, and the Senate factors, a plaintiff class must also show the existence of racial bias motivating the voting community in order to prevail on a section 2 claim. The majority holds that Florida’s interest in . linking the jurisdictional and electoral bases of its state circuit and county judges precludes the fashioning of any remedy the appellants suggest or a court could devise.1
To reach these results, the two judges employ a strained review of the legislative *1548history and Supreme Court interpretation of section 2 of the Voting Rights Act. Yet, despite this searching effort, absolutely no authority exists in either the case law, the legislative history, or the language of the Act to support the two judges’ suggestion to impose a racial bias inquiry into Voting Rights Act litigation. As to the majority’s holding regarding linkage of county and circuit courts, moreover, neither the appellants, ap-pellees, nor the district court ever presented or considered any factual evidence to support the majority’s conclusion that Florida’s interest in linking the jurisdictional and electoral bases of its judges precludes the acceptability of any possible remedy the appellants could devise. This is the case for one simple reason: the district court never reached the question of a remedy. The panel never discussed a remedy because the district court found no violation of the Act. The en banc court has tried the remedy issues without the parties’ participation. In essence, the en banc court has misconstrued voting rights jurisprudence, usurped the role of the district court as finder of fact, and substituted conjecture for evidence. For these reasons, I must dissent.
I. The Inquiry Into the Racial Bias of the Voting Community
The history, development, and application of section 2 of the Voting Rights Act illuminates the frailty of the two judges’ position that a successful voting rights challenge, brought pursuant to amended section 2 of the Voting Rights Act, requires a finding of racial bias in the voting community. A careful review of this history demonstrates that Congress and the Supreme Court have never required as a threshold issue an inquiry into the private motivations of individual voters to substantiate a vote dilution claim. Instead,
the Supreme Court’s voting rights jurisprudence reveals that the proper focus of a voting rights challenge has always been whether the state, intentionally or otherwise, maintained an electoral system that disadvantages minorities on account of race. A review of this jurisprudence confirms that voting rights plaintiffs can challenge any state-enforced structural impediments that operate to disparately impact the ability of minority voters to elect their preferred candidates on account of race. The following brief historical review demonstrates that the racial motivations of private individual voters has never been the fundamental basis for a voting rights challenge.
A. Development of Amended Section 2
The Constitutional Conveners designed the Fourteenth and Fifteenth Amendments to establish and protect the rights of the newly emancipated slaves. The Fourteenth Amendment endowed former slaves with citizenship and equal protection under the laws; the Fifteenth Amendment specifically prohibited the states from abridging or denying the rights of the former slaves to vote on account of race. U.S. ConstAmend. XIV, § 1; U.S. Const.Amend. XV, § 1. The framers authorized Congress to enforce the Fifteenth Amendment through appropriate legislation. U.S. Const, amend. XV, § 2.
However, the Supreme Court has never applied these two amendments to regulate the conduct of private individuals in elections for state officers. For example, Congress enacted several enforcement acts to more clearly define the contours of the new protections for black people afforded in the Fourteenth and Fifteenth Amendments. The enforcement acts, among other things, aimed to prohibit private individuals, such as the Ku *1549Klux Klan, from conspiring to prevent black people from exercising their newly acquired civil rights. See Robert M. Goldman, A Free Ballot and a Fair Count: The Department of Justice and the Enforcement of Voting Rights in the South, 1877-1893 11-15 (New York: Garland Publishing, 1990). The Supreme Court repeatedly struck down the convictions of private individuals under the acts because the Fourteenth and Fifteenth Amendments from which the acts derived their authority regulated the conduct of state officials rather than private individuals. See United States v. Cruikshank, 92 U.S. 542, 23 L.Ed. 588 (1876) (holding that' the Fourteenth Amendment only applies to state action); Virginia v. Rives, 100 U.S. 339, 25 L.Ed. 676 (1880) (“The provisions of the Fourteenth Amendment ... all have reference to state action exclusively, and not to any action of private individuals”); Civil Rights Cases, 109 U.S. 1, 3 S.Ct. 150, 27 L.Ed. 835 (1883); James v. Bowman, 190 U.S. 127, 23 S.Ct. 678, 47 L.Ed. 979 (1903) (the Fifteenth Amendment “relates solely to action ‘by the United States or by any state,’ and does not contemplate wrongful individual acts.”); but see Ex parte Yarbrough, 110 U.S. 651, 4 S.Ct. 152, 28 L.Ed. 274 (1884) (the Fourteenth Amendment does not proscribe private action; but the interest of the federal government in national elections can proscribe individual interference with a citizen’s voting rights).
The Voting Rights Act of 1965 represents, the culmination of Congress’s noble efforts to create an effective tool for rooting out and redressing discriminatory voting practices. See 42 U.S.C. §§ 1971 et seq. Amended section 2 of the Act prohibits a state from imposing any voting qualification or practice which results in the denial or abridgement of the right of any citizen to vote on account of race. Thus, Congress tailored this section to fit within the constitutional confines of its ability to regulate state action rather than the activity of private individuals.2 The Supreme Court has upheld the validity of all or part of the Voting Rights Act of 1965 under the enforcement provisions of the Fourteenth and Fifteenth Amendments. South Carolina v. Katzenbach, 383 U.S. 301, 86 S.Ct. 803, 15 L.Ed.2d 769 (1966); Georgia v. United States, 411 U.S. 526, 93 S.Ct. 1702, 36 L.Ed.2d 472 (1973); Briscoe v. Bell, 432 U.S. 404, 97 S.Ct. 2428, 53 L.Ed.2d 439 (1977); Rome v. United States, 446 U.S. 156, 100 S.Ct. 1548, 64 L.Ed.2d 119 (1980); Oregon v. Mitchell, 400 U.S. 112, 91 S.Ct. 260, 27 L.Ed.2d 272 (1970).
For this reason, in early voting rights litigation, the federal courts applied the same standards to vote dilution claims under the Fifteenth Amendment and section 2 of the Voting Rights Act. See Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980) (“the language of § 2 no more than elaborates upon that of the Fifteenth Amendment, and ... it was intended to have an effect no different from that of the Fifteenth Amendment itself’); see also Frank R. Parker, The Results Test of Section 2 of the Voting Rights Act: Abandoning the Intent Standard, 69 Va.L.Rev. 715 (1983) (the . courts may have considered independent discussion of the section 2 standard to be superfluous). Successful Voting Rights Act challenges under the Fifteenth Amendment and the Act targeted only the intentions or consequences of state-enacted voting rights regimes. The racial bias inquiry was only relevant to demonstrate the intent of the legislature in utilizing a particular electoral system that disadvantaged racial minorities.
Hence, a fundamental flaw exists in the two judges’ assertion that an inquiry into the *1550racial bias of the voting community is implicit in early vote dilution cases. The flaw is that the Supreme Court has never required an inquiry into the racial bias of a voting community because such a finding is unnecessary for a voting rights violation. The Act does not and cannot prohibit or question the racial biases of individual voters. To the extent racial bias is significant in a voting rights case, it concerns the motivations of state officials in employing a particular electoral scheme that operates to disadvantage voters on account of their race.
The various Supreme Court cases construing the Voting Rights Act in tandem with the Fourteenth and Fifteenth Amendment confirm that the Act never relied upon a finding of racial bias in the voting community as the significant factor in a vote dilution claim, but instead focused on the biases and effects of state action.
B. Section 2 Litigation Prior to City of Mobile v. Bolden
A trilogy of cases arose after enactment of the Voting Rights Act defining the scope and limitations of the protections against vote dilution under the Constitution and the Voting Rights Act.3 Zimmer v. McKeithen, 485 F.2d 1297 (5th Cir.1973), affirmed sub nom., East Carroll Parish Sch. Bd. v. Marshall; 424 U.S. 636, 96 S.Ct. 1083, 47 L.Ed.2d 296 (1976); White v. Regester, 412 U.S. 755, 93 S.Ct. 2332, 37 L.Ed.2d 314 (1973); Whitcomb v. Chavis, 403 U.S. 124, 91 S.Ct. 1858, 29 L.Ed.2d 363 (1971). In these three cases, the Supreme Court and the Fifth Circuit addressed the issue of what evidence was sufficient to establish a section 2 violation in a minority vote dilution case.
In Whitcomb, the Supreme Court concluded that the plaintiffs failed to prove a vote dilution claim because they presented no evidence that the state’s districts “were conceived, or operated as purposeful devices to further racial or economic discrimination” or that minorities had “less opportunity ... to participate in the political process and elect legislators of their choice.” Whitcomb, 403 U.S. at 149, 91 S.Ct. at 1872. Thus, the Supreme Court recognized that plaintiffs could utilize evidence of subjective intent of state officials or objective evidence of disparate impact to establish a claim.
Similarly, in White, the Supreme Court upheld a claim that “multimember districts [were] being used invidiously to cancel out or minimize the voting strength of racial groups” based solely on objective evidence. 412 U.S. at 765-67, 93 S.Ct. at 2339-40. The evidence consisted of various state-sponsored practices and the operation of a powerful political organization that utilized “racial campaign tactics in white precincts to defeat candidates who had the overwhelming support of the black community.” 412 U.S. at 767, 93 S.Ct. at 2340.
Finally, in Zimmer, the Fifth Circuit held that a voting system is unconstitutional under the Fourteenth Amendment if certain objective factors demonstrate that the system results in the dilution of minority votes. The Fifth Circuit further clarified that plaintiffs can prevail on a vote dilution claim if they can prove either racial bias in the legislature or that an apportionment scheme operates to “minimize or cancel out the voting strength” of minorities. Zimmer, 485 F.2d at 1304. To prove the latter claim, the majority listed much of the same indicia concerning state action that the Supreme Court announced in White and Whitcomb.
The objective factors described in each of these cases concerned the activities of state and quasi-state officials in employing various devices to obstruct the ability of racial minor*1551ities to elect candidates of their choice.4 To the extent the courts even remotely invoked the concept of racial bias in the voting community, it only concerned whether political parties utilized racial appeals to cater to the racial preferences of voters.5 See White, 412 U.S. at 767, 93 S.Ct. at 2340 (Court found party operatives relied “upon racial campaign tactics in white precincts to defeat candidates who had the overwhelming support of the black community”).
Hence, in the pr e-Bolden era, voting rights plaintiffs could demonstrate a vote dilution claim by either establishing that (1) the state purposely designed an electoral scheme to inhibit the ability of minorities to elect candidates, or (2) the state maintained an electoral scheme that resulted in the inability of minorities to elect candidates on account of their race. The pr e-Bolden era did not proscribe individual voter racial discrimination; instead, it proscribed the machinations of state officials that intentionally or effectively presented a racial bar to the ability of minorities to elect their favored candidates. The utilization of voting districts that allow racial bloc voting to defeat minority candidates is one such racial bar. See Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986).
C. The Voting Rights Act After Bolden
After the Supreme Court eliminated the results test for proving a vote dilution claim under the Fourteenth or Fifteenth Amendment, see Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980), Congress amended the Act explicitly stating that it wished to reinstate the test as previously articulated in Whitcomb, White, and Zim-mer. Consequently, for the first time, the Voting Rights Act left the shadows of the Fourteenth and Fifteenth Amendments and became a potent and independent basis for protecting the rights of minorities against vote dilution. The text and legislative history of the Act clearly reject the two judges’ attempt to impose a racial bias inquiry into section 2 vote dilution claims.
1. Textual Analysis
The plain text of amended section 2 rails against the two judges’ contention that Congress intended to retain a racial bias inquiry rather than rely merely on a results test in vote dilution claims. The text provides ás follows:
(a) No voting qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or applied by any State or political subdivision in a manner which results in a denial or abridgement of the right of any citizen of the United States to vote on account of race or col- or....
(b) A violation of subsection (a) of this section is established if, based on the totality of the circumstances, it is shown that the political processes ... are not equally open to participation by members of a [protected class] in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice. The extent to which members of a protected class have been elected *1552to office in the State or political subdivision is one circumstance which may be considered: Provided, That nothing in this section establishes a right to have members of a protected class elected in numbers equal to their proportion in the population.
42 U.S.C. § 1973 (emphasis added).
The unambiguous language of section 2 expressly provides that voting standards, practices, or procedures may not be used in a manner that “results” in the denial of the right to vote on account of race, and a violation occurs if, based on the totality of the circumstances, minorities “have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice.” In no manner does this language reference a need to inquire into the racial biases of individual voters. Instead, the plain language clearly envisions plaintiffs proving vote dilution solely through a showing of the discriminatory “results” or effects of a state’s electoral system qr practice. See Gingles, 478 U.S. at 35, 106 S.Ct. at 2758; Chisom v. Roemer, 501 U.S. 380, 384, 111 S.Ct. 2354, 2358, 115 L.Ed.2d 348, 356 (1991) (Section 2 makes “clear that certain practices and procedures that result in the denial or abridgement of the right to vote are forbidden even though the absence of proof of discriminatory intent protects them from constitutional challenge.”).
The two judges would have us envision language that does not exist and ignore the language right before our eyes; for example, the assertion that a racial bias inquiry is implicit because the “on account of race” language must be reconciled with the language prohibiting proportional representation. Yet, the results test inquiry as described in the pre-Bolden era and adopted by Congress has never guaranteed a right to proportional representation; instead, it guarantees protection from vote dilution due to racial bloc voting. White, 412 U.S. at 765-66, 93 S.Ct. at 2339-40 (“it is not enough that the racial group allegedly discriminated against has not had legislative seats in proportion to its potential”); Zimmer, 485 F.2d at 1305 (“it is not enough to prove a mere disparity between the number of minority residents and the number of minority representatives.”). As outlined in Gingles, a vote dilution claim only ensues when under the totality of the circumstances, racial bloc voting impedes the ability of a geographically compact, and politically cohesive racial minority to elect its preferred candidate.
Similarly, the assertion- that the “on account of race” language must refer to racial bias in the voting community is untenable. The phrase merely emphasizes that “race” rather than some other factor must be the identifiable impediment to the minority group’s electoral success. In fact, the Senate Report accompanying the amendment expressly stated that the phrase “on account of race” does not imply any reference to purposeful racial discrimination. S.Rep. No. 417 at 27-28 n. 109, reprinted in 1982 U.S.C.C.A.N. at 177, 205-06.
Contrary to the two judges’ assertion, the terms “racial bias,” “intent,” and “invidious discrimination” do not appear anywhere explicitly or implicitly in the text of section 2. Had Congress meant to require an inquiry into the racial bias of the voting community, it certainly would have recorded that intent more fully in the language of the amended statute.6 It did not.
The two judges’ intimation that our interpretation might render section 2 unconstitutional is also groundless. As discussed earlier, the Supreme Court never applied the Fifteenth Amendment and its implementing legislation to activities of private individuals. United States v. Cruikshank, 92 U.S. 542, 23 L.Ed. 588 (1876) (holding that Fourteenth Amendment only applies to state action); Virginia v. Rives, 100 U.S. 339, 25 L.Ed. 676 (1880) (“The provisions of the Fourteenth *1553Amendment ... all have reference to state action exclusively, and not to any action of private individuals”); Civil Rights Cases, 109 U.S. 1, 3 S.Ct. 150, 27 L.Ed. 835 (1883); James v. Bowman, 190 U.S. 127, 23 S.Ct. 678, 47 L.Ed. 979 (1903) (the Fifteenth Amendment “relates solely to action ‘by the United States or by any state,’ and does not contemplate wrongful individual acts.”). The Court consistently held that the proper constitutional inquiry under voting rights claims is whether state-enforced election procedures obstruct the ability of racial minorities to elect their favored candidates, either intentionally or in effect. As the Supreme Court held in City of Rome v. United States, 446 U.S. 156, 173, 100 S.Ct. 1548, 1559-60, 64 L.Ed.2d 119 (1980), Congress may, “pursuant to § 2 [of the Fifteenth Amendment], outlaw voting practices that are discriminatory in effect.”
2. Legislative History of Amended Section 2
The two judges’ assertions also mistakenly rely upon the legislative history in an effort to locate some evidence of a congressional intent to require a racial bias inquiry. This interpretation is wrong as demonstrated by one passage in the Senate Report:
During the Committee deliberations, opponents of the results test argued that the reported bill is inconsistent with the results standard because Section 2, as amended, still contains the phrase “a denial or abridgement [of the right to vote] on account of race or color.” The argument is that the words “on account of’ themselves create a requirement of purposeful discrimination. This claim overlooks the present structure of the Voting Rights Act, which completely refutes it. Section 5 of the present Act requires the Attorney General or the district court to disapprove a proposed voting law change unless the submitting jurisdiction establishes that it “does not have the purpose and will not have the effect of denying or abridging the right to vote on account of race or col- or ” ... Thus it is patently [clear] that Congress has used the words “on account of race or color” in the Act to mean “with respect to” race or color, and not to connote any required purpose of racial discrimination. Any other arguments based on similar parsing of isolated words in the bill, that there is some implied “purpose” component in Section 2, even when plaintiffs proceed under the results standard, are equally misplaced and incorrect.
S.Rep. No. 417 at 27-28 n. 109, reprinted in 1982 U.S.C.C.A.N. at 177, 205-06 (first emphasis in original, second emphasis added).
Congress could not have expressed more explicitly and emphatically its goal of dispensing with any requirement of proving discriminatory intent, instead focusing the inquiry on whether the state’s electoral process allows objective factors as described in Thornburg v. Cingles to deny racial minority voters an equal opportunity to participate in the electoral process and elect candidates of their choice. 42 U.S.C. § 1973(b); see also S.Rep. No. 417 at 27, 28, reprinted in 1982 Ü.S.C.C.A.N. at 177, 204, 205.
In other sections of the Senate Report, Congress clearly described its objective to restore the legal landscape that governed voting discrimination cases prior to Bolden. S.Rep. No. 417 at 2, reprinted in 1982 U.S.C.C.A.N. at 177, 178-79. Congress believed that under the pro-Bolden case law, voting rights plaintiffs could rely solely upon the discriminatory effect of an electoral regime:
In the pre-Bolden cases plaintiffs could prevail by showing that a challenged election law or procedure, in the context of the total circumstances of the local electoral process, had the result of denying a racial or language minority an equal chance to participate in the electoral process.
As the Supreme Court has repeatedly noted, discriminatory election systems or practices which operate, designedly or otherwise, to minimize or cancel out the voting strength, and political effectiveness of *1554minority groups, are an impermissible denial of the right to have one’s vote fully count, just as much as outright denial of access to the ballot box.
S.Rep. No. 417 at 16, 28, reprinted in 1982 U.S.C.C.A.N. at 177, 193, 205 (emphasis added).
In repudiating Bolden and returning to the White/Zimmer standard, Congress explicitly approved of the effect-based approach of the 'results test:
The “results” standard is meant to restore the pre-Mobile legal standard which governed cases challenging election systems or practices as an illegal dilution of the minority vote. Specifically [the amendment] embodies the test laid down by the Supreme Court in White.
If the plaintiff proceeds under the “results test”, then the court would assess the impact of the challenged structure or practice on the basis of objective factors, rather than making a determination about motivations which lay behind its adoption or maintenance.
S.Rep. No. 417 at 28, reprinted in 1982 Ü.S.C.C.A.N. at 177, 205 (emphasis added). Thus, the two judges can find no solace in Congress’s attempt to reinstate the pre-RoZ-den effeet/impact-based test which required no inquiry into the racial motivations of the voting community.
Moreover, the passages the two judges rely upon to support their interpretation actually undermine their argument. For example, they invoke the following passage in the Senate Report to support their position:
The results test makes no assumptions one way or the other about the role of racial political considerations in a particular community. If the plaintiffs assert that they are denied fair access to the political process, in part because of the racial bloc voting context within which the challenged election system works, they would have to prove it.
S.Rep. No. 417 at 34, reprinted in 1982 U.S.C.C.A.N. at 177, 212. This quoted passage proves nothing other than one of the Gingles prerequisites that the Supreme Court and all other federal courts have recognized: that is, voting rights plaintiffs must demonstrate racial bloc voting. It says nothing implying that the courts should look into the intent of the voting community when applying the results test. In fact, the Senate Report states: “The results test makes no assumptions one way or the other about the role of racial political considerations in a particular community.”
In precise language, the Senate Report further explains that exploring racial motivations as an element of proof is exceedingly divisive because
it involves charges of racism on the part of individual officials or entire communities .... Litigators representing excluded minorities will have to explore the motivations of individual counsel members, mayors, and, other citizens under Bolden. The question would be whether their decisions were motivated by invidious racial discrimination.
The two judges profess that the preceding quote precludes our interpretation. Obviously, this quote means nothing other than what it says: Congress did not intend to require plaintiffs to inquire into the racist motives of either individual officials or entire communities — including the voters therein. S.Rep. No. 417 at 36, reprinted in 1982 U.S.C.C.A.N. at 177, 214.
The legislative history conclusively shows that, despite the two judges’ emphasis on racial bias in the voting community, Congress intended to shift the entire focus of vote dilution claims to the discriminatory effect of an electoral regime upon minority voters. Senator Dole, who offered the substitute amendment which the Senate ultimately adopted, confirms this interpretation:
It should be reemphasized that the “results” test contained in the substitute amendment in no way includes an element of discriminatory purpose. I am aware that some have sought to characterize the White holding as including an ulti*1555mate purpose requirement or a so-called “objective design” element. The implication of this characterization is that the substitute amendment codifies the White standard, the amendment also includes some requirement of discriminatory purpose. But in presenting my compromise before the Committee, I explicitly stated that “the supporters of- this compromise believe that a voting practice or procedure which is discriminatory in result, should not be allowed to stand, regardless of whether there exists a discriminatory purpose. ...
[M]y colleagues and I who offered the substitute amendment remained convinced that Section 2 should only require plaintiffs to establish discriminatory “results” and rejected the notion that any element of purpose should be incorporated into the standard.
S.Rep. No. 417 at. 194-95, reprinted in 1982 U.S.C.C.A.N. at 177, 365 (emphasis added). In concluding that Congress intended to include a racial bias element in amending Section 2, the two judges simply desecrate the legislative history surrounding that amendment.
In sum, the two judges’ interpretation of the legislative history falls of its own weight. First, they state that the 1982 amendment was meant to restore the invidious discrimination requirement which was purportedly articulated in Whitcomb and White. In addition to the fact that no such intention appears in the legislative records or reports, as explained earlier, the Whitcomb and White courts only addressed the objective actions of state and quasi-state officials in hampering the ability of minorities to vote. Second, such an interpretation of the legislative history would render it incongruous. How could an inquiry into the racial bias of the voting community be any less divisive than an inquiry into the racial bias of state officials? Fortunately, the en banc court has rejected, or at the least, not approved of a racial bias test, in spite of the urgings of two judges.
D. A More Viable Interpretation of Section 2
Congress clearly intended to dispense with any racial bias or intent inquiry in vote dilution claims without guaranteeing a right to proportional representation. Thus, under well-settled Supreme Court precedent, when voting rights plaintiffs establish the three Gingles threshold factors — geographical compactness, political cohesiveness, and racial bloc voting — defendants can still demonstrate that under the totality of the circumstances, the plaintiffs have failed to present a valid vote dilution claim. See Johnson v. DeGrandy, — U.S. -, 114 S.Ct. 2647, 129 L.Ed.2d 775 (1994) (totality of the circumstances could not support a vote dilution claim where Hispanics could be expected to elect their candidates.in proportion to their percentage of the area’s population).
In fact, the idea of a racial bias requirement is merely a resurrection in different garb of a claim expressly rejected by the Supreme Court in Thornburg v. Gingles, 478 U.S. 30, 61-74, 106 S.Ct. 2752, 2772-79, 92 L.Ed.2d 25 (1986). In Gingles, North Carolina argued “that the term ‘racially polarized voting’ must, as a matter of law, refer to voting patterns for which the principal cause is race.” Gingles, 478 U.S. at 61, 106 S.Ct. at 2772 (emphasis in original). In rejecting this claim, the Supreme Court drives the final stake through the heart of the two judges’ contention “that racial bias in the voting community remains the keystone of section 2 vote dilution claims.” The Supreme Court rejected North Carolina’s claim on the following basis:
[The] suggestion that the discriminatory intent of individual white voters must be proved in order to make out a § 2 claim must fail for the very reasons Congress rejected the intent test "with respect to governmental bodies.
In sum, we hold that the legal concept of racially polarized voting, as it relates to claims of vote dilution, refers only to the existence of a correlation between the race of voters and the selection of certain candidates. Plaintiffs need not prove causation or intent in order to prove a prima facie case of racial bloc voting and defendants *1556may not rebut that case with evidence of causation or intent.
Gingles, 478 U.S. at 71, 106 S.Ct. at 2777 (emphasis added).
In amending section 2, Congress aligned voting rights law with the time-tested impact analysis utilized in other areas of statute-based civil rights law protecting minority members from disparate treatment on account of their race. See, e.g., Griggs v. Duke Power Co., 401 U.S. 424, 431, 91 S.Ct. 849, 853, 28 L.Ed.2d 158 (1971) (Title VII proscribes overt discrimination and practices which are discriminatory in operation); Teamsters v. United States, 431 U.S. 324, 335 n. 14, 97 S.Ct. 1843, 1854 n. 14, 52 L.Ed.2d 396 (1977) (discriminatory motive not required under adverse impact theory where focus is on consequences of selection criteria or challenged practice); Elision v. Talladega County Bd. of Educ., 997 F.2d 1394, 1406 (11th Cir.1993) (regulations promulgated pursuant to Title VI validly proscribe actions having disparate impact on protected groups even if those actions are not intentionally discriminatory); Baird v. Consolidated City of Indianapolis, 976 F.2d 357, 360 (7th Cir.1992) (“outcome approach” of Section 2 means an opportunity to show what would be called “disparate impact” in employment cases), cert. denied, — U.S. -, 113 S.Ct. 2334, 124 L.Ed.2d 246 (1993); Potomac Group Home v. Montgomery County, Md., 823 F.Supp. 1285, 1295 (D.Md.1993) (plaintiffs may demonstrate violation of Fair Housing Amendments Act by showing discriminatory intent or discriminatory impact). We must not so casually disrupt the wisdom of this approach.
Rather than upsetting the Supreme Court’s and Congress’s well-established approach to evaluating vote dilution claims by requiring plaintiffs to prove invidious discrimination in the electorate as a whole as part of their prima facie case, we must continue to adhere to the time-tested totality of circumstances test prescribed in Gingles. If this court ever adopts the rejected racial bias/intent test, the court will ensure that a politically cohesive and geographically compact racial minority will rarely be permitted to elect representatives of their choice when serious racially polarized voting exists. A majority of the court wisely rejects the racial bias approach in voting cases.
II. Rejection of Plaintiffs’ Remedies
I also dissent because this court has prematurely determined the issue of whether the appellants or the district court can devise a viable remedy for their vote dilution claim. See Holder v. Hall, — U.S. -, 114 S.Ct. 2581, 129 L.Ed.2d 687 (1994) (a court must find a reasonable alternative practice against which to measure the existing voting practice); Houston Lawyers’ Association v. Atty. Gen., 501 U.S. 419, 111 S.Ct. 2376, 115 L.Ed.2d 379 (1991). After finding a violation of the Act, instead of properly remanding this case to the district court to make findings of fact and conclusions of law regarding viable remedies, the majority opinion relies almost entirely upon speculation and conjecture to support its holding that Florida’s interest in conserving its current at-large voting system precludes any possible remedy the appellants or the district court can devise.
It is the district court, with the help of the parties, that must provide a remedy for a vote dilution violation. The en banc majority does not discuss district court findings, or conclusions, or witness testimony, or documents, or studies, or affidavits, or the testimony of expert witnesses to support its holding that no remedy can be afforded.
A. Inadequacy of the Trial Record and Necessity for Remand
It has long been the policy of this court that “[wjhere the trial court fails to make findings ... on a material issue, and an appeal is taken, the appellate court will nor*1557mally vacate the judgment and remand the action for appropriate findings to be made.” Davis v. United States, 422 F.2d 1139, 1141 (5th Cir.1970).7 This court will decide the “merits of an appeal in the absence of fact-findings in the rare ease in which a full understanding of the issues can be reached without the aid of findings.” Davis, 422 F.2d at 1142; see also Tejada v. Dugger, 941 F.2d 1551, 1555 (11th Cir.1991); Armstrong v. Collier, 536 F.2d 72, 77 (5th Cir.1976). Thus, this court rarely considers issues not ruled upon in the district court and only does so if the record sufficiently conveys all the relevant information for a full and complete review.
Prior to this appeal the district court found that Florida “has a legitimate interest in maintaining the current at-large system of electing judges in the Fourth Judicial Circuit and Duval County.” Nipper v. Chiles, 795 F.Supp. 1525, 1548 (M.D.Fla.1992). The district court, however, expressly declined to consider whether Florida’s interest in maintaining its at-large voting system precluded the acceptability of any of the appellants’ proposed remedies because it found no voting rights violation. See Nipper, 795 F.Supp. at 1548 n. 28 (“The Court has no occasion to consider this contention, since proposed remedies are relevant only if a violation is proved.”). In light of the majority’s holding that a vote dilution has occurred, which I join, this court should remand the case to the district court to supplement the record with factual findings concerning the relative weight of Florida’s interest in maintaining its current electoral system and the viability of any remedies. Only then can the en banc court properly exercise appellate review.8
B. Florida’s Interest in At-Large Elections Does not Preclude All of the Plaintiffs’ Possible Remedies
The majority opinion’s analysis demonstrates that it could benefit from further fact-finding. The opinion holds, with no eviden-tiary corroboration, that Florida’s interest in maintaining its current at-large electoral systems for judges precludes the acceptability of any of the appellants’ proposed remedies including the use of subdistriets, the creation of new circuits, the adoption of cumulative voting, or any combination of these devises. Instead of evidence, the majority apparently relies upon disembodied conjecture to support its ultimate determination. A careful review of these alternative remedies, however, reveals the true complexity of the issues involved and the need for further hearings before the district court.
1. The Use of Subdistricting in Judicial Elections
The majority affords great weight to Florida’s interest in linking the electoral and jurisdictional bases of its judges in Duval County and the Fourth Circuit. The majority believes the implementation of subdistricts to redress the plaintiffs’ claim for vote dilution would unduly erode the independence of judges and balkanize the judicial landscape into black and white subdistricts governed by racially biased judges. Such a system, the majority concludes, will ultimately destroy the impartiality of the judges which exists today. To demonstrate that Florida wishes to insulate state judges from political pressures, the majority highlights Florida’s progression towards a merit selection, merit retention or gubernatorial appointment sys*1558tem.9
The majority fails to note that subdistriet-ing plans already have been successfully utilized to remedy vote dilution claims in the judicial context. Martin v. Mabus, 700 F.Supp. 327 (S.D.Miss.1988); Clark v. Roemer, 777 F.Supp. 471 (M.D.La.1991). For example, in Mabus, a federal district judge fastidiously designed a subdistricting plan that maintained the integrity of judicial impartiality while redressing the plaintiffs’ claim. The remedial plan provided for the election of trial judges from single-member subdistriets and required that these judges serve their judicial districts as a whole. The court also held that while candidates for judicial office must reside in the judicial district, they need not reside in the electoral subdis-trict in which they run for office. New York and Louisiana have experimented with similar subdistricting plans for trial judges. N.Y. Const, art. VI, § 15(a); Clark v. Roerner, 777 F.Supp. 471, 477 (M.D.La.1991). To date, no challenge has arisen in either state concerning the impartiality of the judges elected under the subdistricting plans. To the contrary, one such judge “denied being affected by local pressures, noting that in most eases he does not know whether a party resides within his subdistrict. He also stated that he is aware of no pressure upon his colleagues of either race.” Roemer, 111 F.Supp. at 477.
Moreover, the majority’s aversion to sub-districting plans based on a concern for racial impartiality ignores the fact that the districts from which judges currently are elected have racial characteristics. For instance, the judicial districts in Duval County and the Fourth Judicial Districts now encompass electorates with an overwhelming white majority. If one reasons that the creation of judicial districts comprised predominantly of one racial group destroys racial independence, then judicial independence cannot exist anywhere. Moreover, if elections from districts with overwhelming white majorities produce impartial judges, then no defensible reason exists to believe that black majority districts will produce biased judges.
Similarly, the majority’s emphasis on linkage between trial judges and their electoral base is not necessarily warranted. Contrary to the majority’s conjecture, Florida has not clearly evidenced that linking these two conditions is a primary component of state policy. The appellees did not introduce any evidence to support such a conclusion. In fact, current assignment rules generally allow judges elected in one district to sit on cases in a different district when necessary or convenient. See Fla.Stat. § 26.57 (assignment of county judges to sit as circuit judges). Even when sitting within their own districts, judges must frequently decide cases involving litigants from different districts. Presumably, judges can adjudicate fairly in these situations. It is rather offensive to conclude that the impartiality of judges will somehow become tainted when elected from subdistricts that permit minority voters to elect their preferred candidates.
The majority also assumes that the creation of smaller subdistricts will subject judges to greater political pressure. Yet, the size of Florida judicial election districts already varies widely within the state of Florida. The subdistricts that would result from the appellants’ proposed remedies would exceed the size of most of the circuits in other parts of Florida. Florida has no legitimate justification for precluding the use of judicial subdistricts in this case when existing circuits are smaller or about the same size as the proposed subdistriet. Moreover, Florida’s maintenance of a judicial election system implies that Florida does not exhibit a strong state policy for insulating judges from political pressures. See Chisom, 501 U.S. at 401-02, 111 S.Ct. at 2367, 115 L.Ed.2d at 367 (“The fundamental tension between the ideal character of the judicial office and the real world of electoral polities cannot be resolved by crediting judges with total indifference to the popular will while simultaneously requiring them to run for elected office.”)
*15592. Cumulative Voting and Limited Voting
The majority also glosses over two innovative techniques commentators favor for redressing vote dilution claims. Cumulative voting, a technique, borrowed from the corporate governance law, allows each voter a determinate number of votes that the voter may cast for preferred candidates. Thus, in a cumulative voting regime in which the election involved six candidates, the voter could cast all six votes for the same candidate. This capacity significantly enhances the ability of minorities to elect candidates free of the impediment of recurring bloc voting.
The majority opinion rejects cumulative voting because requiring judges to run against each other “would have a detrimental effect on the collegiality of the judges in administrative matters.” In a similar vein, the majority relies in part on the speculation that cumulative voting will dampen lawyer interest in seeking judicial offices. Certainly these trivial concerns are not the core state policy that the Supreme Court envisioned to defeat a vote dilution claim.
The second alternative, which the majority opinion fails to discuss, is limited voting: a device in which voters cast fewer votes than the total number of candidates. This particular electoral technique has garnered strong support among scholars interested in Voting Rights Act litigation. For an analysis of the benefits of limited voting, see Samuel Issa-charoff, The Texas Judiciary and the Voting Rights Act: Background and Options (1989); see also Edward Still, Alternatives to Single Member Districts, in Minority Vote Dilution, 249, 253-55 (Chandler Davidson ed. 1984); L. Weaver, Semi-Proportional and Proportional Representation Systems in the United States, In Choosing an Electoral System: Issues and Alternatives, 191 (Arend Lijphart & Bernard Grofman ed. 1984); Pamela S. Karlan, Maps and Misreadings: The Role of Geographic Compactness in Racial Vote Dilution Litigation, 24 Harv.C.R.-C.L.L.Rev. 173, 223-36 (1989); Daniel R. Ortiz, Note, Alternative Voting Systems as Remedies for Unlawful At-Large Systems, 92 Yale L.J. 144 (1982); Note, Affirmative Action and. Electoral Reform, 90 Yale L.J. 1811 (1981). Limited voting has several advantages. First, limited voting can be employed in at-large elections, thereby avoiding the disadvantages of single-member districts. Similarly, the problem of state judges being too closely linked to' their political constituencies will be strongly diminished. Second, limited voting abolishes the discriminatory effect of multi-member at-large elections by removing the possibility of minority vote dilution.
Although the United States has seldom employed limited voting, other countries have employed the electoral device .with inspiring success. For example, England and Japan have used the device to elect certain members of their representative houses. In each ease, minority groups were able to elect party members in numbers more proportionate to their percentage of the electorate as a whole than possible under an electoral system based entirely upon single-member districts. See generally Shawn Fremstad, State Judicial Elections and the ■ Voting Rights Act: Defining the Proper Remedial Scheme, 76 Minn.L.Rev. 101, 114 & n. 77 (1991). In Alabama, limited voting successfully remedied a minority vote dilution claim and increased the number of minority elected officials. Id. at 114 n. 78.10
3. State’s Interest in Increasing Minority Representation on the Bench .
Moreover, Florida has expressed a strong state interest in diversifying the complexion of its judicial officers. See Florida Supreme Court Racial and Ethnic Bias Study Commission Report, Volumes I and II (December 11, 1990) (“Commission Report”). For example the Commission Report has recognized that the court “must reflect the complexion, de*1560meanor, and dialect of its workforce.” Commission Report, Vol. 1, p. 10. The Commission has also noted that “the current process which provides for circuit-wide at-large elections is not yielding sufficient representation. of minorities on Florida’s bench.” Commission Report, Vol. 1, p. 16-17. Thus, the findings of the Commission Report demonstrate the necessity of remanding this case to the district court to carefully develop and clarify the competing state' interests involved in the current litigation.11
III. Conclusion
In summary, the opinion is flawed in two fundamental respects. First, two judges introduce a new racial bias hurdle which Congress plainly rejected in its recent amendment to the Voting Rights Act. In ereeting this hurdle, the judges misconstrue Supreme Court precedent, the plain text, and the legislative history of the Act. Fortunately, the en banc court does not embrace this approach.
Second, the majority inappropriately .embarks on an analysis and rejection of any and all remedies the appellants and the district court could conceive to redress their claim for vote dilution. To dispose of appellants’ proposed remedies, the majority essentially concludes that the. “only benefit black voters could legitimately expect from a court order implementing one of the appellants’ proposed remedies ... is the perception that the challenged circuit and county judicial systems are colorblind.” (Emphasis added.) The majority concludes that the disruption of the current system will create the impression that each racial group has its. own particular judges to hear its claims. ' These criticisms misconstrue the thrust of voting rights litigation. Judicial election lawsuits do not center on the concern that sitting judges are prejudiced one way and should be replaced by judges prejudiced in a different direction. See Brenda Wright, Symposium: The Bench and the Ballot: Applying the Protections of the Voting Rights Act to Judicial Elections, 19 Fla.St.U.L.Rev. 669, 686-89 (1992). As one commentator succinctly stated, the true concern is that “elected judges wield important governmental powers, and minorities wish to have some meaningful opportunity to participate in choosing who will exercise those powers. Fairness in voting procedures is crucial even though most citizens, whether black or white, will never appear as litigants before the judges for whom they vote.” Id.
Thus, balancing the state’s relative concerns in maintaining its current judicial structure and diversifying its judiciary should be left to the versatile fact-finding process of the district court.
Accordingly, I respectfully dissent from the majority’s determination that the state’s interest in maintaining a linkage between the jurisdictional and electoral bases of the judiciary precludes the consideration of possible remedies by the district court, thus obviating the necessity of remand to the district court for fact-finding. I also dissent from the position urged by two judges that a plaintiff class must show racial bias in the community in order to prevail in a section 2 Voting Rights Act claim.

. Fortunately, the majority opinion should not have far reaching consequences. First, although it is an en banc decision, one-third of the court did not participate in the consideration of this *1548case. Second, the record in this case lacks any evidence regarding the state's relative interest in maintaining its at-large elections for trial judges. All of the judges participating in this case agree that black voters are unable to elect candidates of their choice in the Fourth Circuit and Duval County; but, a majority of the judges believe that no feasible remedy exists to redress the black voters' claim.
In future cases, the state will be required to present evidence regarding the relative strength of its interest in at-large elections for trial judges now that the en banc court has found that the at-large voting scheme in the presence of bloc voting constitutes vote dilution.


. Certain sections of the Act prohibit individual action. Section 1971(b) prohibits interference with voting rights in federal elections. 42 U.S.C. § 1971(b). This provision, however, is consistent with the Supreme Court's approval of this type of prohibition in Ex Parte Yarbrough, 28 L.Ed. 274 (1884) pursuant to the federal government's interest in maintaining the integrity of its elections. Section 1973i(b) regulates the conduct of private individuals in all elections; however, the constitutionality of this section is questionable. See United States v. Harvey, 250 F.Supp. 219 (D.C.La.1966) (holding that the section is unconstitutional as applied to private individuals in nonfederal elections in light of Supreme Court precedent). In any event, no reported case has upheld the application of section 2 to private individuals.


. The principle that the right to vote can be abridged unconstitutionally through dilution of one’s voting strength derives its authority from Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964), the landmark one-person-one-vote legislative reapportionment case. The court concluded that the right to vote encom*1551passes protections against dilution of the vote as well as the right to cast a ballot.


. Political party officials are quasi-state officials. For example, in Smith v. Allwright, 321 U.S. 649, 64 S.Ct. 757, 88 L.Ed. 987 (1944) the Supreme Court held that when primaries become an official part of the machinery for choosing state and national officials, the primary officials become state agents whose actions constitute state action. See also Terry v. Adams, 345 U.S. 461, 73 S.Ct. 809, 97 L.Ed. 1152 (1953) where the Supreme Court held that the activities of an unofficial political organization which effectively controlled the democratic party process could not operate to avoid the impermissible shroud of state action under the Fifteenth Amendment.


. As stated in note 4, political party officials are shrouded with the authority of the state. See Smith v. Allwright, 321 U.S. 649, 64 S.Ct. 757, 88 L.Ed. 987 (1944) (holding that activities of state-regulated political parties constitute state action); Terry v. Adams, 345 U.S. 461, 73 S.Ct. 809, 97 L.Ed. 1152 (1953) (activities of unofficial political organization which effectively controls the Democratic party .fall within the confines of the Fifteenth Amendment).


. The section 2 result standard is the product of an extensive year long congressional debate commencing in May, 1981 and ceasing in June, 1982. See Frank R. Parker, The Results Test of Section 2 of the Voting Rights Act: Abandoning the Intent Standard, 69 Va.L.Rev. 715 (1983).


. In Bonner v. City of Prichard, Alabama, 661 F.2d 1206 (11th Cir.1981) this court adopted as binding precedent all of the decisions of the Fifth Circuit rendered prior to September 30, 1981.


. The plurality (Judge Edmondson’s concurrence) holds that “Florida's interest in maintaining linkage between jurisdiction and the electoral bases of its trial judge is, as a matter of law, great and outweighs ... whatever minority vote dilution that may possibly have been shown here.” In fact, Houston Lawyers' Assoc. v. Attorney General, 501 U.S. 419, 426-28, 111 S.Ct. 2376, 2381, 115 L.Ed.2d 379 (1991), holds that "[bjecause the State’s interest in maintaining an at-large, district-wide electoral scheme for single-member offices is merely one factor to be considered in evaluating the 'totality of the circumstances,' that interest does not automatically, and in every case, outweigh proof of racial vote dilution.”


. The error in highlighting merit selection and merit retention is that an election is involved in the retention scheme. Such an election may be subject to the Voting Rights Act.


. The above exploration of remedies in no way suggests that any particular remedy is appropriate in this case but merely illustrates the need for fact-finding and consideration by the district court.


. The Florida Bar and the Florida legislature have simply watched this litigation without attempting to design a plan that will allow Florida’s minority voters to elect the judicial officers of their choice. Through inaction, the leaders of Florida’s judicial concerns are leaving several federal judges the task of designing court systems on a circuit-by-circuit basis. Florida must have a uniform court system that conforms to constitutional and Voting Rights Act mandates. Instead of continuing as a model for the nation, the Florida court system, through multiple federal court decrees, will become a senseless hodgepodge of arrangements varying from circuit to circuit. Florida officials need to act on the problem discussed in this litigation — now!